Citation Nr: 1823189	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for the residuals of a left rotator cuff injury, to include as being secondary to a low back disability. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to April 1965, with over a year of prior unverified active military service, to include periods of active duty for training (ACDUTRA). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 1997 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter was later transferred to the VA RO in Pittsburgh, Pennsylvania.
  
In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  Additionally, in August 2002, the Veteran testified before another Veterans Law Judge who has since left her employment at the Board.  He also appeared before a Decision Review Officer at the RO in November 1997.  A transcript of each hearing has been included in the claims file and has been reviewed.  

The claims on appeal have been subject to multiple prior Board decisions and remands and multiple prior remands of the U.S. Court of Appeals for Veterans Claims.  Most recently, in August 2017, the Board remanded the claims for additional medical inquiry and commentary.  The claims are again before the Board for appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Pursuant to the Board's August 2017 remand, a medical opinion addressing the Veteran's service connection claim for low back disability was included in the claims file.  The opinion, dated in December 2017, addressed each of the Board's remand inquiries.  A remand is necessary for an addendum opinion, however, because it is not clear that the examiner considered in her opinion all relevant evidence.  Specifically, in supporting her opinion that low back disability likely did not relate to service, the examiner discussed private medical evidence dated in the mid 1990s as the earliest post-service evidence of low back disability.  However, the examiner did not discuss medical evidence of back disability dated between the 1960s and 1980s.  In particular, a July 1965 VA examination report notes a diagnosis of low back strain, a January 1966 private medical report notes the Veteran's complaints of back muscle spasm from "auto acc back injury[,]" and a May 1978 private record notes "bad disc" in an entry referring to pain medication for musculoskeletal pain.  Further, private records note complaints of back pain in 1980s.    

In an addendum opinion, the examiner should clarify whether this evidence was considered in the December 2017 opinion.  If not, the examiner should discuss to what extent the evidence affects the opinion that low back disability is not related to service.    

The service connection claims for shoulder disability and hypertension should be remanded as well because each is inextricably intertwined with the service connection claim for back disability.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which in the claims file are dated in November 2017.  All records/responses received must be associated with the electronic claims file. 

2.  Return the case to VA examiner who wrote the December 2017 opinion (or to a suitable substitute).  The examiner should again review the claims file, and then comment on the following question:

Is it at least as likely as not (probability of 50 percent or greater) that any low back/spine disability diagnosed since October 1996 relates to the injuries the Veteran experienced during service?

In answering this question, acknowledge consideration of medical evidence indicating low back problems prior to the mid 1990s, such as a July 1965 VA examination report noting a diagnosis of low back strain, a January 1966 private medical report noting the Veteran's complaints of back muscle spasm from "auto acc back injury[,]" a May 1978 private record noting "bad disc" and pain medication for orthopedic pain, and private records noting complaints of back pain in 1980s.    

Any opinion or conclusion reached should be fully explained.   

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the December 2017 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




